UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2015 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release Highlights The main figures obtained by Bradesco in the first quarter of 2015 are presented below: 1. Adjusted Net Income for the first quarter of 2015 stood at R$4.274billion (a 23.1% increase compared to the R$3.473billion recorded in the same period of 2014), corresponding to earnings per share of R$3.21 and Return on Average Adjusted Equity of 22.3%. 2. As for the source, the Adjusted Net Income is composed of R$2.991billion from financial activities, representing 70.0% of the total, and of R$1.283billion from insurance, pension plans and capitalization bonds operations, which together account for 30.0%. 3. On March 31, 2015, Bradesco market value stood at R$150.532billion , showing a growth of 10.7% over March 31, 2013. 4. Total Assets, in March 2015, stood at R$1.035trillion, an increase of 12.2% over the March 2014 balance. The return on Average Total Assets was 1.7%, an increase of 0.2 p.p. over March 2014 (1.5%). 5. In March 2015, the Expanded Loan Portfolio (4) reached R$463.305billion, up 7.2% overMarch 2014. Operations with individuals totaled R$142.051billion (an increase of 7.1% over March 2014), while corporate segment operations totaled R$321.254billion (up 7.2% over March 2014). 6. Assets under Management stood at R$1.431trillion, a 12.0% increase over March 2014. 7. Shareholders’ Equity totaled R$83.937 billion in March 2015, 14.5% higher than in March 2014. Basel III Ratio, calculated based on the Prudential Consolidated stood at 15.2% in March 2015, 12.1% of which was classified as Common Equity/Tier I. 8. A total of R$1.494billion was paid to shareholders as Interest on Shareholders’ Equity for the first quarter of 2015, of which R$248.666million were paid in monthly and interim installments and R$1.245billion were provisioned. 9. The Interest Earning Portion of the Net Interest Income stood at R$13.273billion, up 22.1% compared to the first quarter of 2014. 10. The Delinquency Ratio over 90 days stood at 3.6% on March 31, 2015. 11. The Operating Efficiency Ratio (ER) (5) in March 2015 was 38.3% (41.9% in March 2014), while in the “risk-adjusted” concept, it stood at 46.9% (51.4% in March 2014). It is important to note that, in the first quarter of 2015, we had the best quarterly ER ever registered (36.3%). 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$13.634 billion in the first quarter of 2015, up 19.1% when compared to the same period in 2014. Technical Reserves stood at R$157.295billion, an increase of 14.2% compared to the balance in March 2014. 13. Investments in infrastructure, information technology and telecommunications amounted to R$1.313billion in the first quarter of 2015, up 15.6% over the same period in the previous year. 14. Taxes and contributions paid or recorded in provision, including social security, totaled R$5.826billion, of which R$2.644billion were related to taxes withheld and collected from third parties, and R$3.182billion were calculated based on activities developed by Bradesco Organization, equivalent to 74.5% of the Adjusted Net Income . (1) According to the non-recurring events described on page 8 of this Economic and Financial Analysis Report; (2) Excludes mark-to-market effect of Available-for-Sale Securities recorded under Shareholders’ Equity; (3) Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the last trading day of the period; (4) Includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, which includes debentures and promissory notes; and (5) In the last 12 months. 4 Economic and Financial Analysis Report – March 2015 Press Release Highlights 15. Bradesco has an extensive Customer Service Network in Brazil, with 4,661 Branches and 3,502 Service Points (PAs). Customers can also count on 1,135 ATMs, 50,043 Bradesco Expresso service points, 31,091 Bradesco Dia & Noite ATMs, and 17,850 Banco24Horas Network ATMs. 16. Payroll, plus charges and benefits, totaled R$2.950billion. Social benefits provided to all 94,976 employees of Bradesco Organization and their dependents amounted to R$752.497million, while investments in education, training and development programs totaled R$22.663million. 17. Major Awards and Acknowledgments in the period: · Bradesco was considered the most valuable banking brand in Latin America and the 15 th in the global ranking (The Banker Magazine / Brand Finance); · Leading bank in the general ranking of assets under custody, exceeding the amount of R$ 1 trillion, for the first time, in November 2014 ( Investidor Institucional Magazine / Anbima); · It was a highlight in the list of “Investment Funds of the Century”, figuring with three funds among the 20 best in profitability, between 2000 and 2014 ( Valor Econômico Newspaper, in a study conducted by the Center of Finance Studies at Fundação Getúlio Vargas ); and · Bradesco Saúde was elected the most promising company for 2015, in the “Pharmaceutical and Health” segment. ( Forbes Brasil Magazine, in a research conducted with market consultants, economists and private equity executives). Bradesco Organization is fully committed with internationally recognized sustainability and corporate governance initiatives, particularly: Global Compact, PRI (Principles for Responsible Investment), and Equator Principles . We set our guidelines and strategies with a view to incorporating the best sustainability practices into our businesses, considering the context and the potential of each region, thus contributing to the generation of value in the Organization. The driving forces behind our engagement are inclusion with education, democratization and presence, innovation, sustainability and continuity of our businesses. Our management process adopts economic and social, and environmental indexes developed in Brazil and abroad, such as the Dow Jones Sustainability Index (DJSI), the Corporate Sustainability Index (ISE, of BM&FBovespa), and the Carbon Efficient Index (ICO2, also of BM&FBovespa), as well as the guidelines and indexes of the Global Reporting Initiative (GRI) and the CDP. With a broad social and educational program in place for 58 years, Fundação Bradesco operates 40 schools across Brazil. In 2015, an estimated R$ 537.311 million budget will benefit approximately 101,609 students enrolled in its schools in the following levels: basic education (kindergarten to high school) and vocational training - high school, youth and adult education; and preliminary and continuing vocational training, which focuses on creating jobs and income. In addition to being guaranteed free quality education, the approximately 44 thousand students enrolled in the Basic Education system also receive uniforms, school supplies, meals, and medical and dental assistance. With regard to the distance learning system (EaD), it is estimated that 380 thousand students will benefit from it, through its e-learning portal Escola Virtual (Virtual School). In addition to these 380 thousand students who will conclude, at least, one of the various courses offered in its schedule, another 17 thousand students will benefit from projects and initiatives carried out in partnership with Centers for Digital Inclusion (CDIs), the Educa+Ação Program, and from Technology courses ( Educar e Aprender - Educating and Learning). Bradesco 5 Press Release Main Information 1Q15 4Q14 3Q14 2Q14 1Q14 4Q13 3Q13 2Q13 Variation % 1Q15 x 4Q14 1Q15 x 1Q14 Income Statement for the Period - R$ million Book Net Income 4,244 3,993 3,875 3,778 3,443 3,079 3,064 2,949 6.3 23.3 Adjusted Net Income 4,274 4,132 3,950 3,804 3,473 3,199 3,082 2,978 3.4 23.1 Total Net Interest Income 13,599 12,986 12,281 12,066 10,962 11,264 10,729 10,587 4.7 24.1 Gross Credit Intermediation Margin 10,242 10,061 9,798 9,460 9,048 9,175 8,989 8,673 1.8 13.2 Net Credit Intermediation Margin 6,662 6,754 6,450 6,319 6,187 6,214 6,108 5,579 (1.4) 7.7 Provision for Loan Losses (ALL) Expenses (3,580) (3,307) (3,348) (3,141) (2,861) (2,961) (2,881) (3,094) 8.3 25.1 Fee and Commission Income 5,744 5,839 5,639 5,328 5,283 5,227 4,977 4,983 (1.6) 8.7 Administrative and Personnel Expenses (7,084) (7,835) (7,192) (7,023) (6,765) (7,313) (6,977) (6,769) (9.6) 4.7 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 13,634 17,806 12,904 13,992 11,450 14,492 11,069 13,238 (23.4) 19.1 Statement of Financial Position - R$ million Total Assets 1,034,815 1,032,040 987,364 931,132 922,229 908,139 907,694 896,697 0.3 12.2 Securities 344,430 346,358 343,445 333,200 321,970 313,327 313,679 309,027 (0.6) 7.0 Loan Operations 463,305 455,127 444,195 435,231 432,297 427,273 412,559 402,517 1.8 7.2 - Individuals 142,051 141,432 138,028 135,068 132,652 130,750 127,068 123,260 0.4 7.1 - Corporate 321,254 313,695 306,167 300,163 299,645 296,523 285,490 279,257 2.4 7.2 Allowance for Loan Losses (ALL) (23,618) (23,146) (22,623) (21,791) (21,407) (21,687) (21,476) (21,455) 2.0 10.3 Total Deposits 211,702 211,612 211,882 213,270 218,709 218,063 216,778 208,485 - (3.2) Technical Reserves 157,295 153,267 145,969 142,731 137,751 136,229 133,554 131,819 2.6 14.2 Shareholders' Equity 83,937 81,508 79,242 76,800 73,326 70,940 67,033 66,028 3.0 14.5 Assets under Management 1,431,090 1,426,099 1,385,135 1,304,690 1,277,670 1,260,056 1,256,220 1,233,546 0.3 12.0 Performance Indicators (%) on Adjusted Net Income (unless otherwise stated) Adjusted Net Income per Share - R$ (3) (4) 3.21 3.05 2.87 2.69 2.53 2.42 2.37 2.33 5.2 26.9 Book Value per Common and Preferred Share - R$ 16.67 16.19 15.74 15.25 14.56 14.09 13.31 13.10 3.0 14.5 Annualized Return on Average Equity (5) (6) 22.3 20.1 20.4 20.7 20.5 18.0 18.4 18.8 2.2 p.p. 1.8 p.p. Annualized Return on Common Equity to 11% - BIS III 25.3 24.2 22.8 21.4 20.1 - - - 1.1 p.p. 5.2 p.p. Annualized Return on Average Assets 1.7 1.6 1.6 1.6 1.5 1.4 1.3 1.3 0.1 p.p. 0.2 p.p. Average Rates - 12 months (Adjusted Net Interest Income / Total Average Assets - Repos - Permanent Assets) 7.5 7.3 7.1 7.0 6.9 7.0 7.1 7.2 0.2 p.p. 0.6 p.p. Fixed Asset Ratio 47.9 47.2 46.8 46.7 47.1 45.4 45.1 44.3 0.7 p.p. 0.8 p.p. Combined Ratio - Insurance 86.8 85.9 86.5 86.3 86.4 86.1 86.9 85.5 0.9 p.p. 0.4 p.p. Efficiency Ratio (ER) 38.3 39.2 39.9 40.9 41.9 42.1 42.1 41.8 (0.9) p.p. (3.6) p.p. Coverage Ratio (Fee and Commission Income/Administrative and Personnel Expenses) 77.4 76.7 75.9 74.1 73.6 71.8 70.8 69.6 0.7 p.p. 3.8 p.p. Market Capitalization - R$ million 150,532 145,536 146,504 134,861 135,938 128,085 136,131 124,716 3.4 10.7 Loan Portfolio Quality % ALL / Loan Portfolio 6.7 6.7 6.7 6.6 6.5 6.7 6.9 7.0 - 0.2 p.p. Non-performing Loans (> 60 days / Loan Portfolio) 4.5 4.3 4.4 4.4 4.2 4.2 4.4 4.6 0.2 p.p 0.3 p.p. Delinquency Ratio (> 90 days / Loan Portfolio) 3.6 3.5 3.6 3.5 3.4 3.5 3.6 3.7 0.1 p.p. 0.2 p.p. Coverage Ratio (> 90 days ) 187.0 189.0 187.2 186.9 193.8 192.3 190.3 188.6 (2.0) p.p. (6.8) p.p. Coverage Ratio (> 60 days ) 149.8 156.6 154.2 149.9 153.7 158.9 156.8 153.5 (6.8) p.p. (3.9) p.p. Operating Limits % Basel Ratio - Total (11) (12) 15.2 16.5 16.3 15.8 15.7 16.6 16.4 15.4 (1.3) p.p. (0.5) p.p. Tier I Capital 12.1 12.9 12.6 12.1 11.9 12.3 12.7 11.6 (0.8) p.p. 0.2 p.p. - Common Equity 12.1 12.9 12.6 12.1 11.9 12.3 - - (0.8) p.p. 0.2 p.p. Tier II Capital 3.1 3.6 3.7 3.7 3.8 4.3 3.7 3.8 (0.5) p.p. (0.7) p.p. 6 Economic and Financial Analysis Report – March 2015 Press Release Main Information Mar15 Dec14 Sept14 Jun14 Mar14 Dec13 Sept13 Jun13 Variation % Mar15 x Dec14 Mar15 x Mar14 Structural Information - Units Service Points 74,917 75,176 74,028 73,208 73,320 72,736 71,724 70,829 (0.3) 2.2 - Branches 4,661 4,659 4,659 4,680 4,678 4,674 4,697 4,692 - (0.4) - PAs 3,502 3,486 3,497 3,497 3,484 3,586 3,760 3,795 0.5 0.5 - PAEs 1,135 1,145 1,159 1,175 1,186 1,180 1,421 1,454 (0.9) (4.3) - External Terminals in Bradesco ATMs (15) (16) 1,243 1,344 1,398 1,684 2,701 3,003 3,298 3,498 (7.5) (54.0) - Assisted Banco24Horas Network Points (15) 12,268 12,450 12,213 12,023 11,873 11,583 11,229 11,154 (1.5) 3.3 - Bradesco Expresso (Correspondent Banks) 50,043 50,006 49,020 48,186 47,430 46,851 45,614 44,819 0.1 5.5 - Bradesco Promotora de Vendas 2,051 2,073 2,068 1,949 1,955 1,846 1,692 1,404 (1.1) 4.9 - Branches / Subsidiaries Abroad 14 13 14 14 13 13 13 13 7.7 7.7 ATMs 48,941 48,682 48,053 47,612 48,295 48,203 47,969 47,972 0.5 1.3 - Bradesco Network 31,091 31,089 31,107 31,509 32,909 33,464 33,933 34,322 - (5.5) - Banco24Horas Network 17,850 17,593 16,946 16,103 15,386 14,739 14,036 13,650 1.5 16.0 Employees 94,976 95,520 98,849 99,027 99,545 100,489 101,410 101,951 (0.6) (4.6) Outsourced Employees and Interns 12,977 12,916 12,896 12,790 12,671 12,614 12,699 12,647 0.5 2.4 Customers - in millions Active Account Holders (18) (19) 26.6 26.5 26.6 26.5 26.6 26.4 26.4 26.2 0.4 - Savings Accounts 58.1 59.1 52.9 51.8 49.0 50.9 48.3 47.7 (1.7) 18.6 Insurance Group 47.8 46.9 46.3 45.5 45.3 45.7 45.3 44.2 1.9 5.5 - Policyholders 42.0 41.1 40.5 39.6 39.4 39.8 39.5 38.4 2.2 6.6 - Pension Plan Participants 2.4 2.4 2.4 2.4 2.4 2.4 2.4 2.4 - - - Capitalization Bond Customers 3.4 3.4 3.4 3.5 3.5 3.5 3.4 3.4 - (2.9) Bradesco Financiamentos 3.0 3.1 3.1 3.2 3.2 3.3 3.4 3.5 (3.2) (6.3) Expanded Loan Portfolio: includes sureties and guarantees, letters of credit, advances of credit card receivables, co-obligations in loan assignments (receivables-backed investment funds and mortgage-backed receivables), co-obligations in rural loan assignments and operations bearing credit risk – commercial portfolio, covering debentures and promissory notes; Includes provision for guarantees provided, encompassing sureties, guarantees, letters of credit, and standby letter of credit, which comprises the concept of “excess” ALL; In the last 12 months; For comparison purposes, shares were adjusted in accordance with bonuses and stock splits; Excluding mark-to-market effect of Available-for-Sale Securities recorded under Shareholders’ Equity; Year-to-Date Adjusted Net Income; Excludes additional reserves; Number of shares (excluding treasury shares) multiplied by the closing price for common and preferred shares on the period’s last trading day; As defined by the Brazilian Central Bank (Bacen); Overdue Loans; Since October 2013, the Basel Ratio calculation has followed regulatory guidelines set forth in CMN Resolutions No. 4.192/13 and 4193/13 (Basel III); As of March 2015, the ratio calculated based on the Prudential Consolidated is included, as set forth in CMN Resolution No. 4.192/13. It is important to note that the Prudential Consolidated is calculated in accordance with the regulatory guidelines set forth in CMN Resolution No. 4.280/13; The decrease in March 2015 relates to (i) the migration of “External ATM Network Points – Bradesco” to “Banco24Horas Network” and (ii) the deactivation of ATMs from “Assisted Banco24Horas Network Points”; PA (Service Branch): a result of the consolidation of PAB (Banking Service Branch), PAA (Advanced Service Branch) and Exchange Branches, according to CMN Resolution No. 4.072/12; and PAEs – ATMs located on a company’s premises; Including overlapping ATMs within the Bank’s own network and the Banco24Horas Network; This decrease relates to the sharing of external network ATMs by the Banco24Horas Network ATMs; The decrease in December 2014 includes the transfer of 2,431 employees from Scopus Tecnologia to IBM Brazil; Number of individual customers (Corporate Tax IDs (CNPJs) and Individual Taxpayer IDs (CPFs)); Refers to first and second checking account holders; and Number of accounts. Bradesco 7 Press Release Ratings Main Ratings Fitch Ratings International Scale Domestic Scale Feasibility Support Domestic Currency Foreign Currency Domestic bbb+ 2 Long Term Short Term Long Term Short Term Long Term Short Term bbb+ F2 BBB + F2 AAA (bra) F1 + (bra) * Moody's Investors Service International Scale Domestic Scale Foreign Currency Senior Debt Domestic Currency Deposit Foreign Currency Deposit Domestic Currency Long Term Long Term Short Term Long Term Short Term Long Term Short Term Baa1 Baa1 P - 2 Baa2 P-2 Aaa.br BR - 1 * Standard & Poor's Austin Rating International Scale - Issuer's Credit Rating Domestic Scale Corporate Governance Domestic Scale Foreign Currency Domestic Currency Issuer's Credit Rating Long Term Short Term Long Term Short Term Long Term Short Term Long Term Short Term AA+ brAAA brA -1 BBB - A - 3 BBB - A - 3 brAAA brA - 1 + In April 2015, since Brazil’s long-term sovereign credit rating outlook was downgraded from stable to negative, Fitch Ratings changed the following Bradesco’s ratings: (i) feasibility rating from “a-” to “bbb+”; (ii) long-term IDR in local currency from “A-” to “BBB+”; and (iii) short-term IDR in local currency from “F1” to “F2”; and ( 2) In March 2015, Moody´s Investors Service published its new bank rating methodology and, according to this new methodology, the Bank Financial Strength Rating (BFSR) was discontinued. 8 Economic and Financial Analysis Report – March 2015 Press Release Book Net Income vs. Adjusted Net Income The main non-recurring events that affected Book Net Income in the periods below are presented in the following comparative chart: R$ million 1Q15 4Q14 1Q14 Book Net Income 4,244 3,993 3,443 Non-Recurring Events 30 139 30 - Asset Impairment (1) - 702 - - Reversal of Technical Reserves - (754) - - Other 50 127 50 - Tax Effects (20) 64 (20) Adjusted Net Income 4,274 4,132 3,473 0 ROAE % 22.1 21.5 20.3 0 ROAE (ADJUSTED) % 22.3 22.3 20.5 In the fourth quarter of 2014, it includes the impairment of: (i) Securities – Shares, classified as Available for Sale, totaling R$617million; and (ii) Software, totaling R$85million; In the fourth quarter of 2014, it includes the reversal of technical reserves (OPT - Other Technical Reserves), in accordance with SUSEP Circular No. 462/13, net of the constitution of other technical reserves (PCC - Complementary Reserve for Coverage, and PDR - Related Expense Reserve); It contemplates, primarily, the constitution of civil provisions; and Annualized. Summarized Analysis of Adjusted Income To provide for better understanding, comparison and analysis of Bradesco results, we use the Adjusted Income Statement for analysis and comments contained in this Economic and Financial Analysis Report, obtained from adjustments made to the Book Income Statement, detailed at the end of this Press Release, which includes adjustments to non-recurring events shown on the previous page. Note that the Adjusted Income Statement serves as the basis for the analysis and comments made in Chapters 1 and 2 of this report. R$ million Adjusted Income Statement 1Q15 4Q14 Variation 1Q15 1Q14 Variation 1Q15 x 4Q14 1Q15 x 1Q14 Amount % Amount % Net Interest Income 13,599 12,986 613 4.7 13,599 10,962 2,637 24.1 - Interest Earning Portion 13,273 12,686 587 4.6 13,273 10,872 2,401 22.1 - Non-Interest Earning Portion 326 300 26 8.7 326 90 236 - ALL (3,580) (3,307) (273) 8.3 (3,580) (2,861) (719) 25.1 Gross Income from Financial Intermediation 10,019 9,679 340 3.5 10,019 8,101 1,918 23.7 Income from Insurance, Pension Plans and Capitalization Bonds 1,211 1,363 (152) (11.2) 1,211 1,244 (33) (2.7) Fee and Commission Income 5,744 5,839 (95) (1.6) 5,744 5,283 461 8.7 Personnel Expenses (3,445) (3,676) 231 (6.3) (3,445) (3,279) (166) 5.1 Other Administrative Expenses (3,639) (4,159) 520 (12.5) (3,639) (3,486) (153) 4.4 Tax Expenses (1,309) (1,211) (98) 8.1 (1,309) (1,114) (195) 17.5 Companies (20) 57 (77) - (20) 52 (72) - Other Operating Income/ (Expenses) (1,912) (1,360) (552) 40.6 (1,912) (1,391) (521) 37.5 Operating Result 6,649 6,532 117 1.8 6,649 5,410 1,239 22.9 Non-Operating Result (68) (68) - - (68) (36) (32) 88.9 Income Tax / Social Contribution (2,275) (2,308) 33 (1.4) (2,275) (1,871) (404) 21.6 Non-controlling Interest (32) (24) (8) 33.3 (32) (30) (2) 6.7 Adjusted Net Income 4,274 4,132 142 3.4 4,274 3,473 801 23.1 Income from Insurance, Pension Plans and Capitalization Bonds Insurance, Pension Plan and Capitalization Bond Retained Premiums – Changes in Technical Reserves for Insurance, Pension Plans and Capitalization Bonds – Retained Claims – Capitalization Bond Draws and Redemption – Insurance, Pension Plan and Capitalization Bond Sales Expenses. Bradesco 9 Press Release Summarized Analysis of Adjusted Income Adjusted Net Income and Profitability The return on the Average Adjusted Shareholder’s Equity (ROAE) stood at 22.3% in March 2015. Such performance stems from the growth of adjusted net income, which increased by 3.4% quarter-over-quarter and 23.1% compared with the same period in the previous year. The main events that affected adjusted net income are detailed below. Adjusted net income reached R$4,274million in the first quarter of 2015, up R$142million or 3.4% compared to the previous quarter, mainly due to (i) lower personnel and administrative expenses, primarily due to the seasonality of higher expenses being concentrated in the last quarter of every year; (ii) a higher net interest income, due to increased “interest” earning portion, which includes the effect of the performance of the IPCA; and partially impacted by: (iii) higher other operating expenses, net of other operating expenses; (iv) higher allowance for loan losses expenses; and (v) lower income from insurance, pension plans and capitalization bonds. In the comparison between the first quarter of 2015 and the same period in the previous year, the adjusted net income increased R$ 801 million or 23.1%, which reflects the highest revenues due to: (i) the interest earning portion, partially due to the effect of the assets and liabilities management (ALM); (ii) the services provided; being partially offset by: (iii) higher allowance for loan losses expenses; (iv) increased operating expenses, net of other operating income; and (v) higher personnel and administrative expenses. Shareholders’ Equity stood at R$83,937million in March 2015, up 14.5% over March 2014. Basel III Ratio, calculated based on the Prudential Consolidated, stood at 15.2%, 12.1% of which was classified as Common Equity/Tier I. Total Assets reached R$1.035trillion in March 2015, a 12.2% increase over March 2014, driven by the increased turnover. Return on Average Assets (ROAA) reached 1.7%. 10 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income Efficiency Ratio (ER) The 12-month accumulated ER reached 38.3% in the first quarter of 2015, again registering his best historical level. This result reflects: (i) investments in organic growth, which enabled an increase in income; and (ii) the continued efforts to control expenses, including our Efficiency Committee actions and investments in Information Technology, which have improved internal systems and processes. It should be mentioned that the 0.9 p.p. improvement compared to the previous quarter was primarily due to: (i) a higher net interest income and revenues from fee and commission; and (ii) the strict control of our operating expenses, which were held below inflation; all these factors also contributed to the improvement of the ER in the “risk-adjusted” concept, reflecting the impact of the risk associated with loan operations , which reached 46.9%, an improvement of 1.0 p.p. in the quarter. The improvement in the quarterly ER was, mainly, due to: (i) lower administrative expenses, primarily due to the seasonal effect of the previous quarter, which impacted mainly advertising expenses and outsourced services; (ii) lower personnel expenses, partially due to a higher number of employees on vacation in this quarter; and (iii) the increase in the net interest income. This indicator showed an improvement of 3.8 p.p., when compared with the same period in the previous year, primarily, due to the increase in the interest earning portion and in the fees and commission income. ER (Personnel Expenses – Employee Profit Sharing + Administrative Expenses)/(Net Interest Income + Fee and Commission Income + Income from Insurance + Equity in the Earnings (Losses) of Unconsolidated Companies + Other Operating Income – Other Operating Expenses). If we considered the ratio between (i) total administrative costs (Personnel Expenses + Administrative Expenses + Other Operating Expenses + Tax Expenses not related to income generation + Insurance Sales Expenses) and (ii) net income generation of related taxes (not considering Insurance Claims and Sales Expenses), our ER accumulated in the last 12 months in the first quarter of 2015 would be 42.5%; and Including ALL expenses, adjusted for discounts granted, loan recovery and sale of foreclosed assets, among others. Bradesco 11 Press Release Summarized Analysis of Adjusted Income Net Interest Income In the comparison between the first quarter of 2015 and the fourth quarter of 2014, the R$613million growth was, mainly, due to an increased income from interest earning portion, totaling R$587million, particularly in “Securities/Other”, which includes the effect of the IPCA performance in the quarter. In the year-over-year comparison, net interest income was up R$2,637million, primarily due to: (i) a higher interest earning portion income, totaling R$2,401million, due to a growth in business volume and an increase in Selic in the period, with regard to the effect of the assets and liabilities management (ALM), particularly in the “Credit Intermediation” and “Securities/Other”; and (ii) an increase in the non-interest earning portion, totalingR$236million. 12 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income NII - Interest Earning Portion – Average Rates (12 months) R$ million 1Q15 1Q14 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 10,242 360,622 11.4% 9,048 335,187 11.1% Insurance 1,420 155,920 3.2% 964 136,692 2.7% Securities/Other 1,611 371,298 1.6% 860 345,490 1.0% 0 Interest Earning Portion 13,273 - 7.3% 10,872 - 6.8% 0 1Q15 4Q14 Interest Average Balance Average Rate Interest Average Balance Average Rate Credit Intermediation 10,242 360,622 11.4% 10,061 350,957 11.2% Insurance 1,420 155,920 3.2% 1,253 150,537 3.0% Securities/Other 1,611 371,298 1.6% 1,372 360,410 1.4% 0 Interest Earning Portion 13,273 - 7.3% 12,686 - 7.1% As of the first quarter of 2015, we will adopt the new presentation of the Interest Earning Portion, which will be demonstrated in 3 sub-items (Credit Intermediation, Insurance and Securities/Other), as communicated to the market on April 20, 2015. For more information, see page 82 of Chapter 2. The interest earning portion rate in the last 12 months stood at 7.3% in the first quarter of 2015, up 0.2 p.p. over the previous quarter, primarily due to the interest earning portion income of “Securities/Others” and “Credit Intermediation”. Bradesco 13 Press Release Summarized Analysis of Adjusted Income Expanded Loan Portfolio In March 2015, Bradesco’s expanded loan portfolio totaled R$463.3billion. The increase of 1.8% in the quarter was largely due to Corporations, which increased 4.6%. In the last twelve months, the portfolio increased by 7.2%, broken down by: (i) 10.4% in Corporations; (ii) 7.1% in Individuals; and (iii) 1.9% in SMEs. In the Corporate segment, the products that posted the strongest growth in the last 12 months were: (i) operations abroad; and (ii) real estate financing. For Individuals, the highlights were: (i) real estate financing; and (ii) payroll-deductible loan. In addition to Bacen loan portfolio, it includes sureties, guarantees, letters of credit, advances of credit card receivables, debentures, promissory notes, co-obligation in receivables-backed investment funds, mortgage-backed receivables, and farm loans. For more information, see Chapter 2 of this Report. Allowance for Loan Losses (ALL) In the first quarter of 2015, allowance for loan losses (ALL) stood at R$3,580million, registering a variation of 8.3% over the previous quarter, and 25.1% over the first quarter of 2014, largely due to the alignment of the allowance level relating to the current expectation of loss in certain transactions with corporate customers. It is important to note that loan operations, as defined by Bacen, increased 1.7% in the quarter and 7.4% in the last 12 months. Includes provision for guarantees provided, encompassing sureties, guarantees, letters of credit, and standby letter of credit, which comprises the concept of “excess” ALL. For more information, see Chapter 2 of this Report. 14 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income Delinquency Ratio The total delinquency ratio, which contemplates operations that are over 90 days past due, had a slight increase in the year-over-year and quarter-over-quarter comparison, mainly due to the downturn in economy, which impacted the growth of the portfolio of the SMEs segment. Short-term delinquency, including operations past due between 15 and 90 days, increased both for Individuals and Corporations, which has already been expected, due to the seasonal nature of the quarter, with a possibility of recovering the historical standard, according to the following graph. In the year-over-year comparison, this ratio remained stable, being favored due to an increase in the Individual segment. Bradesco 15 Press Release Summarized Analysis of Adjusted Income Coverage Ratios Bradesco monitors the development of its loan portfolio, as well as respective risks, by internally applying the expanded portfolio concept. In addition to the allowance for loan losses (ALL) required by Bacen, Bradesco has excess ALL to support potential stress scenarios, as well as other operations/commitments bearing credit risks. The following graph presents the performance of the Allowance for Loan Losses (ALL) coverage ratios, with regard to loans past due for more than 60 and 90 days. In March, 2015, these ratios stood at comfortable levels, reaching 149.8% and 187.0%, respectively. 16 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income Income from Insurance, Pension Plans and Capitalization Bonds Net income for the first quarter of 2015 totaled R$1.283billion (R$ 1.236 billion in the fourth quarter of 2014), up 3.8% when compared to the previous quarter, and an annualized return on Adjusted Shareholder’s Equity of 27.3%. In the comparison between the first quarter of 2015 and the same period of previous year (R$ 1.040 billion), the net income increased 23.4%. R$ million (unless otherwise stated) 1Q15 4Q14 3Q14 2Q14 1Q14 4Q13 3Q13 2Q13 Variation % 1Q15 x 4Q14 1Q15 x 1Q14 Net Income 1,283 1,236 1,058 1,072 1,040 1,001 878 931 3.8 23.4 Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income 13,634 17,806 12,904 13,992 11,450 14,492 11,069 13,238 (23.4) 19.1 Technical Reserves 157,295 153,267 145,969 142,731 137,751 136,229 133,554 131,819 2.6 14.2 Financial Assets 170,395 166,022 158,207 154,261 147,725 146,064 143,423 141,984 2.6 15.3 Claims Ratio (%) 71.7 70.9 72.7 70.2 70.1 71.1 72.7 71.1 0.8 p.p. 1.6 p.p. Combined Ratio (%) 86.8 85.9 86.5 86.3 86.4 86.1 86.9 85.5 0.9 p.p. 0.4 p.p. Policyholders / Participants and Customers (in thousands) 47,789 46,956 46,303 45,468 45,260 45,675 45,292 44,215 1.8 5.6 Employees (unit) 7,082 7,113 7,135 7,152 7,265 7,383 7,462 7,493 (0.4) (2.5) Market Share of Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income (%) 24.1 24.4 23.3 23.5 23.4 24.2 23.8 24.0 (0.3) p.p. 0.7 p.p. The first quarter of 2015 includes the latest data released by SUSEP (February 2015). Note: For purposes of comparison between the indexes for the aforementioned periods, the effects of non-recurring events have not been included. Bradesco 17 Press Release Summarized Analysis of Adjusted Income The revenue increased 19.4% over the same period in the previous year, without including DPVAT insurance, mainly due to "Life and Pension", "Health" and "Capitalization" products, which were increased 26.5%, 19.7% and 11.0%, respectively. Due to the large amount of pension plan contributions, which are historically paid in the last quarter of the financial year, the revenue of the first quarter of 2015 did not present the same result, when compared with the fourth quarter of 2014. Net income for the first quarter of 2015 was 3.8% higher compared to the previous quarter, primarily due to: (i) an improvement in the expense ratio; (ii) a growth in income; (iii) lower general and administrative expenses, even considering the collective bargaining agreement, in January 2015; partially offset by: (iv) a decrease in equity; and (v) a 0.8 p.p. increase in the claims ratio. Net income for the first quarter of 2015 was 23.4% higher compared to the same period in the previous year, primarily due to: (i) an increase in revenue; (ii) maintenance of the expense ratio; (iii) an improvement in income; (iv) a decrease in the administrative efficiency ratio, even considering the collective bargaining agreement, in January 2015; partially offset by: (v) a 1.6 p.p. increase in the claims ratio; and (vi) a decrease in the equity result. Minimum Capital Required – Grupo Bradesco Seguros According to CNSP Resolution No. 316/14, corporations should have adjusted shareholder’s equity (ASE) equal to or higher than the minimum capital required (MCR). MCR is equivalent to the highest value between the base capital and the risk capital. For companies regulated by the ANS, Normative Resolution No. 209/09 establishes that corporations should have adjusted shareholder’s equity (ASE) equal to or higher than the Solvency Margin. The capital adjustment and management process is continuously monitored, and aims to ensure that Grupo Bradesco Seguros keeps a solid capital base to support the development of activities and cope with the risks in any market situation, in compliance with regulatory requirements and/or Corporate Governance principles. Companies must permanently maintain a capital compatible with the risks for their activities and transactions, according to the characteristics and peculiarities of each company belonging to Grupo Bradesco Seguros, represented by adequate capital levels. Grupo Bradesco Seguros permanently observes the limits required by the respective regulatory entities. The Minimum Capital Required in February 2015 was R$7.656billion. 18 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income Fee and Commission Income In the comparison between the first quarter of 2015 and the same period in the previous year, the increase of R$461million, or 8.7%, was primarily due to: (i) an increase in the volume of operations, due to continuous investments in technology and service channels; and (ii) progress in the customer segmentation process, allowing for a more adequate offer of products and services. It must be noted that the incomes that have most contributed to this result derived from: (i) the good performance of the cards activity, as a result of (a) an increased revenue (credit and debit cards); (b) increase of cards base; an increase in the incomes that resulted from: (ii) checking accounts, primarily due to a growth in businesses; (iii) fund management; (iv) loan operations, due to an increase in the volume of loan drawdowns and transactions involving sureties and guaranties within the period; (v) consortium management; and partially offset by: (vi) lower stock-market gains (underwriting/ financial advisory services). In the first quarter of 2015, fee and commission income totaled R$5,744million, with a decrease of R$95million, or 1.6%, over the previous quarter, primarily due to fewer working days, which impacted on the income generated with loan operations, fund management and collection. Bradesco 19 Press Release Summarized Analysis of Adjusted Income Personnel Expenses In the comparison between the first quarter of 2015 and the same period in the previous year, the increase of R$166million, or 5.1%, was primarily due to the variation in the “structural” portion, related to higher expenses with payroll, social charges and benefits, affected by increased wage levels, in accordance with 2014 collective agreements (readjustment of 8.5%). In the first quarter of 2015, the decrease of R$231million, or 6.3%, from the previous quarter, is a result of variations in: · structural expenses – a decrease of R$120million, mainly due to a higher number of employees on vacation, which is common in the first quarter of every year; and · non-structural expenses – a decrease of R$111million, primarily due to lower expenses with: (i) provision for labor claims; (ii) training; and (iii) costs with termination and charges of employment contracts. Note: Structural Expenses Salaries + Social Charges + Benefits + Pension Plans. Non-Structural Expenses Employee and Management Profit Sharing + Training + Labor Provision + Costs with Termination of Employment Contracts. The decrease in the fourth quarter of 2014 includes the transfer of 2,431 employees from Scopus Tecnologia to IBM Brazil. 20 Economic and Financial Analysis Report – March 2015 Press Release Summarized Analysis of Adjusted Income Administrative Expenses In the comparison between the first quarter of 2015 and the same period in the previous year, the 4.4% increase was primarily due to a consistent cost control, despite increasing expenses with: (i) growth in turnover and services in the period; (ii) contractual adjustments; and (iii) expansion of 1,597 Service Points in the period, bringing the total number of Service Points to 74,917 on March 31, 2015. The inflation index (IPCA) performance over the past 12 months should also be highlighted, since it reached 8.1%. In the first quarter of 2015, the decrease of 12.5% or R$ 520 million, in the administrative expenses over the previous quarter, was mainly due to lower expenses with: (i) advertising and marketing, due to the reinforcement of investments in actions to maintain the institutional positioning and support the offer of products, carried out at the end of 2014; and (ii) outsourced services, which are largely impacted by the seasonal effect of the increase in transactions and services mainly in the fourth quarter of each year. The decrease in March 2015 relates to (i) the migration of “External ATM Network Points – Bradesco” to “Banco24Horas Network” and (ii) the deactivation of ATMs from “Assisted Banco24Horas Network Points” . Other Operating Income and Expenses Other operating expenses, net of other operating income, totaled R$1,912million in the first quarter of 2015, a R$552million increase over the previous quarter, and R$ 521 million over the first quarter of 2014, largely due to the constitution of tax provisions, relating to the levy of pension plan contributions and IRPJ/CSLL on credit losses, in the amount of R$ 475 million. Bradesco 21 Press Release Summarized Analysis of Adjusted Income Income Tax and Social Contribution The expenses with income tax and social contribution remained practically stable in the first quarter of 2015 over the previous quarter, and increased 21.6%, when compared to the same period of 2014, mainly due to the highest taxable results in the period. Unrealized Gains Unrealized gains totaled R$19,815million in the first quarter of 2015, a R$472million increase over the previous quarter. Such variation is mainly due to: (i) the appreciation of investments, particularly Cielo and Odontoprev shares, which increased by 9.6% and 10.2% respectively, in the quarter
